Title: Richard Ware to Thomas Jefferson, 17 June 1819
From: Ware, Richard
To: Jefferson, Thomas


          
            Dear Friend
            Philadela June 17th 1819—
          
          I suppose that you are antious to hear how I am progressing as to workman here i have engaged Brickmakers & Bricklayers quite eaqual to any in the city for indoustrious indoustry & perseveriance as good workmanship it is well that I came on here for they want stering up to be lively & to get on as fast as Possible all of the Workman we shall send on by the Packet Captin Hand to Sail on Sunday and the Brickmaker & Layer with myself  by land to Richmond & accompany the workman to the University I am conserned to no about A place to sleap & kook until the Dormetoeis are done which you kindley offered me the use  of I have writen to the Proctor at Richmond  & informed him what I have done
          
            yours verry respectfully
            Rd Ware
          
        